--------------------------------------------------------------------------------

AMENDMENT NO. 1 TO
DIRECTOR NON-QUALIFIED STOCK OPTION AGREEMENT

THIS AMENDMENT AGREEMENT (this “Agreement”) is made between IRELAND INC., a
Nevada corporation (hereinafter referred to as the "Company"), and MARK H.
BRENNAN of #1 Isleworth Drive, Henderson, NV 89052 (hereinafter referred to as
the “Optionee”), a director of the Company, effective as of the 22nd day of
December, 2014.

WHEREAS the Company and the Optionee are parties to that Director Non-Qualified
Stock Option Agreement dated effective as of August 11, 2009 (the “2009 Option
Agreement”) relating to the grant by the Company to the Optionee of
non-qualified options (the “2009 Brennan Options”) to purchase up to 250,000
shares of the Company’s common stock pursuant to the provisions of the Company’s
2007 Stock Incentive Plan (the “2007 Plan”), vesting and expiring as follows:

Number of Options to Vest Vesting Date Expiration Date 50,000 August 11, 2009
August 10, 2014 50,000 December 31, 2009 December 30, 2014 50,000 June 30, 2010
June 29, 2015 50,000 December 31, 2010 December 30, 2015 50,000 June 30, 2011
June 29, 2016 250,000 Total Options Granted  

NOW THEREFORE THIS AGREEMENT WITNESSES THAT for good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
mutually covenant and agree as follows:

1.      The 2009 Brennan Options that vested on August 11, 2009, having expired
prior to the date of this Agreement, are confirmed as having expired and are no
longer exercisable.

2.      The 2009 Option Agreement be amended by extending the expiration date
for those 2009 Brennan Options that vested on December 31, 2009, and were
scheduled to expire on December 30, 2014, to June 29, 2015.

3.      Except as modified by this Agreement, the 2009 Option Agreement remains
in full force and effect in accordance with its terms, and is hereby ratified
and confirmed in all respect by the Company and the Optionee.

4.      This Agreement may be executed in two or more counterparts, each of
which shall constitute an original, but all of which, when taken together, shall
constitute but one instrument, and shall become effective when one or more
counterpart have been signed by each party hereto and delivered to the other
parties

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first written above.

IRELAND INC.     by its authorized signatory:   /s/ Mark H. Brennan     MARK H.
BRENNAN (OPTIONEE) /s/ Douglas D.G. Birnie     DOUGLAS D.G. BIRNIE, PRESIDENT  
                         Amend No 1 to 2009 Brennan Option Agreement


--------------------------------------------------------------------------------